DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

In claim 7, no further limitation has been provided beyond referencing independent claim 1.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US-20160364812-A1).
Regarding claims 1 and 7, Cao teaches a method of routing a vehicle in a transportation system (see Cao, Abstract, figure 1A, paragraphs 3, and 21, regarding “systems and methods relating to dating includes providing profiles of members for on-line dating including pictures and a social networking profile; receiving a requesting member to request a date with a requested member with a meeting date, place, and time; and if said requested member accepts the date request from said requesting member, generating an on-demand ride-sharing request for both members to share a ride-sharing vehicle with a mobile device”, whereby the dating venue is “a route planned by an exemplary transportation system that handles car-renting and/or ride-sharing service”), the method comprising: (A) receiving, at the transportation system, a request to route the vehicle from a first location to a second location, the request generated in response to receiving a request for transport services from a first client device associated with a first user of the transportation system (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member to request a date with a requested member with a meeting date, place, and time; and if the requested member accepts the date request from said requesting member, generating an on-demand ride-sharing request (from a first location to a second location, in order) for both members to share a ride-sharing vehicle with a mobile device”); (B) receiving, at the transportation system, a notification from one or more second client devices associated with one or more second users of the transportation system indicating an availability of the one or more second users to join the first user during at least a portion of the transport services (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member (first user) to request a date with a requested member (second user) with a meeting date, place, and time; and if the requested member (second user) accepts the date request (notification to join) from said requesting member (first user), generating an on-demand ride-sharing request for both members to share (joining at least a portion of the transport services) a ride-sharing vehicle with a mobile device”); (C)  determining, at the transportation system, one or more ride candidates from the one or more second users based on a ride candidate criteria (see Cao, paragraphs 131-132, regarding “system can be used for safe on-line dating and then in person meeting. The members of a dating site can socialize with each other using a dating site, for example. The dating site can provide profiles of members for on-line dating including pictures and a social networking profile. The system can track the member, mutual friends and friends of friends the member have in common (ride candidate criteria) with his/her potential matches”); (D) displaying, on the first client device, information relating to the one or more ride candidates (see Cao, paragraphs 131-132, regarding “dating site can provide (display) profiles of members (ride candidates) for on-line dating including pictures and a social networking profile”); (F) receiving, at the transportation system, a notification from the first client device information from the first user indicating a choice of one of the one or more ride candidates (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member (first user) to request a date with a requested member (ride candidate) with a meeting date, place, and time (notification from the first client device information from the first user indicating a choice of one of the one or more ride candidates)”); (G) sending, from the transportation system, an invitation to the second client device associated with the chosen one of the one or more ride candidates to join the first user during the transport services (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member to request a date with a requested member (first user) with a meeting date, place, and time; and if the requested member (ride candidate) accepts  the date request (invitation to a second client device of the ride candidate) from (sent by) said requesting member (first user), generating an on-demand ride-sharing request  for both members to share (join) a ride-sharing vehicle with a mobile (client) device”); (H) in response to an acceptance of the invitation received from the second client device associated with the chosen one of the one or more ride candidates, determining, by a processor of the transportation system, a route for the vehicle from the first location to the location of the second client device associated with the chosen one of the one or more ride candidates to the second location (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member to request a date with a requested member (ride candidate) with a meeting date, place, and time; and if the requested member accepts (acceptance of the invitation) the date request (invitation) from said requesting member, generating an on-demand ride-sharing request (route from a first location to a second location, in order) for both members to share a ride-sharing vehicle with a mobile device”); and (I) transmitting data relating to the route to the vehicle (see Cao, paragraphs 5, and 88, regarding transportation “system includes one or more ride-sharing vehicles, each having a driver mobile device in the vehicle to receive a ride-sharing request from one or more riders”, whereby, for example, a “list of ride sharers are sequenced and the paths (routes) generated and transmitted to the driver of the ride-sharing vehicle”);

	Regarding claim 2, Cao teaches the method of claim 1, including wherein the transport services includes transportation from the first location to the second location (see Cao, Abstract, figure 1A, paragraphs 3, and 21, regarding “generating an on-demand ride-sharing request for both members to share a ride-sharing vehicle with a mobile device”, whereby the dating venue is “a route planned (from a first location to a second location) by an exemplary transportation (services) system that handles car-renting and/or ride-sharing service”).

Regarding claim 3, Cao teaches the method of claim 1, including wherein the at least a portion of the transport services includes transportation along at least one segment between the first location and the second location (see Cao, Abstract, figure 1A, paragraphs 3, and 21, and 46, regarding “the (transport services) system can transport people as well as goods/services”, and “can identify carpooling (routes) possibility by matching sub-segments where people can be picked up and dropped off”, for example along at least one (sub-)segment between a first location and a second location of a dating excursion via ride-sharing).

Regarding claim 4, Cao teaches the method of claim 1, including wherein the ride candidate criteria is based at least in part on the location of the secondary rider (see Cao, paragraph 88, regarding “for car-pooling using ride service, a rider map database is searched for potential matches to the route and other (ride candidate) criteria submitted by the (first) rider. The software may begin the searching process by finding riders who travel the same or nearly the same route. In one embodiment this is accomplished by comparing the route nodes and vertices (locations) of one rider (first rider) to those of another rider (secondary rider) route to find compatible riders (ride candidates)”).

Regarding claim 5, Cao teaches the method of claim 1, including wherein the ride candidate criteria is based at least in part on the gender and/or sexual preference of the secondary rider (see Cao, paragraph 102, regarding “shared interest-scoring component (ride candidate criteria) determines and compares either or both biographic or behavioral information. Examples of biographic information might include gender, age, hobby, profession and music preferences”).

Regarding claim 6, Cao teaches the method of claim 1, including wherein the ride candidate criteria is based at least in part on the date and time of the request for transport services system (see Cao, paragraphs 3, and 133, regarding “receiving a requesting member to request a date with a requested member with a meeting date, place, and time”, an example of a ride candidate criteria).

Regarding claim 8, Cao teaches the method of claim 1, including wherein the determination made in (D) includes determining the distance between the location of the one or more second client devices associated with the one or more second users and the first location, and comparing the determined distance to a first distance threshold value (see Cao, paragraph 102, regarding “shared interest-scoring component (ride candidate criteria) determines and compares either or both biographic or behavioral information”, whereby for example, “participant (rider) match component also provides for a preferences component, which may require, or give preference to, certain participants (riders) or classes of participants (riders). For example, priority may be given to corporate sponsored users, participants (second users) with nearby (a distance to a first location within a distance threshold value) home or work locations”).

Regarding claim 9, Cao teaches the method of claim 1, including wherein the determination made in (D) includes determining the distance between the location of the one or more second client devices associated with the one or more second users and the second location, and comparing the determined distance to a second distance threshold value (see Cao, paragraph 102, regarding “shared interest-scoring component (ride candidate criteria) determines and compares either or both biographic or behavioral information”, whereby for example, “participant (rider) match component also provides for a preferences component, which may require, or give preference to, certain participants (riders) or classes of participants (riders). For example, priority may be given to corporate sponsored users, participants (second users) with nearby (a distance to a second location within a distance threshold value) home or work locations”).

Regarding claim 10, Cao teaches the method of claim 1, including wherein the information relating to the one or more candidates displayed in (E) includes a picture of each of the one or more candidates (see Cao, paragraph 132, regarding “dating site can provide (display) profiles of members (rider candidates) for on-line dating including pictures and a social networking profile”).

Regarding claim 11, Cao teaches the method of claim 1, including wherein the information relating to the one or more candidates displayed in (E) includes the age of each of the one or more candidates (see Cao, paragraph 102, regarding “shared interest-scoring component (ride candidate criteria) determines and compares either or both biographic or behavioral information. Examples of biographic information might include gender, age, hobby, profession and music preferences”).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

November 19, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661